DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 11 April 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, directed to claims 1-5, 9-13 and 17-19 in the reply filed on 11 April 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,098,968 to Green et al.
In regards to claim 1, Green teaches a photonic device (Figure 2) comprising a waveguide comprising a refractive index, wherein the refractive index changes according to a thermo-optic effect as a temperature of the photonic device fluctuates, and a compensation structure (heater) positioned on the photonic device at a first distance from the waveguide, wherein the compensation structure applies a compensation stress on the waveguide as the temperature of the photonic device fluctuates, wherein the compensation stress alters the thermo-optic effect on the refractive index of the waveguide. (Column 1)
In regards to claim 2, Green teaches the first distance provides a protective distance between the compensation structure and the waveguide, wherein the protective distance prevents optical interference from the compensation structure on the waveguide.
	In regards to claims 3 and 4, Green teaches the compensation structure comprises at least one metal material layer (claim 3) and at least one material layer comprising a semiconductor, metalloid material or a nonmetal material (claim 4). (Column 3)
	In regards to claim 5, Green teaches the compensation structure comprises a single material layer, wherein the single material layer is positioned above or below the waveguide at the first distance.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0088275 to Okayama.
In regards to claim 1, Okayama teaches a photonic device (Figure 1B) comprising a waveguide (30) comprising a refractive index, wherein the refractive index changes according to a thermo-optic effect as a temperature of the photonic device fluctuates, and a compensation structure (40) positioned on the photonic device at a first distance from the waveguide, wherein the compensation structure applies a compensation stress on the waveguide as the temperature of the photonic device fluctuates, wherein the compensation stress alters the thermo-optic effect on the refractive index of the waveguide. [0059, 0064]
In regards to claim 2, Okayama teaches the first distance provides a protective distance between the compensation structure and the waveguide, wherein the protective distance prevents optical interference from the compensation structure on the waveguide.
	In regards to claim 3, Okayama teaches the compensation structure comprises at least one metal material layer.  Okayama teaches an electrode layer as a heater and electrodes used for thermo-optic effects are formed from metals.
	In regards to claim 5, Okayama teaches the compensation structure comprises a single material layer, wherein the single material layer is positioned above or below the waveguide at the first distance.
Claim(s) 9-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,078,232 to Vermeulen.
In regards to claim 9, Vermeulen teaches a delay line photonic arrangement (Figure 2B) comprising a first arm waveguide (222) with a first optical phase, a second arm waveguide (224) with a second optical phase, wherein a difference between the first optical phase and the second optical phase changes according to a thermo-optic effect as a temperature of the first arm waveguide and the second arm waveguide fluctuates and a compensation structure (232) positioned at a first distance from at least one arm waveguide of the first arm waveguide and the second arm waveguide, wherein the compensation structure applies a compensation stress on the at least one arm waveguide as a temperature of the compensation structure fluctuates, wherein the compensation stress alters the thermo-optic effect on the difference between the first optical phase and the second optical phase. (Column 7)
In regards to claim 10, Vermeulen teaches the first distance provides a protective distance between the compensation structure and the at least one arm waveguide, wherein the protective distance prevents optical interference from the compensation structure on the at least one arm waveguide.
In regards to claims 11 and 12, Vermeulen teaches the compensation structure comprises at least one metal material layer (claim 11) and at least one material layer comprising a semiconductor, metalloid material or a nonmetal material (claim 12). Vermeulen teaches an electric current to create the heating element and therefore teaches a metal/metalloid.
In regards to claim 13, Vermeulen teaches the compensation structure comprises a single material layer, wherein the single material layer is positioned above or below the at least one arm waveguide at the first distance.
In regards to claim 17, Vermeulen teaches the delay line photonic arrangement comprises one of: an optical filter; an optical multiplexer; and an optical demultiplexer.
In regards to claim 18, Vermeulen teaches a method (Figure 2B) comprising determining a first refractive index of a waveguide in a photonic device, determining a drift of a refractive index of a material of the waveguide due to thermo-optic conditions, determining a size and a position of a compensation structure to alter the drift in photonic device properties and disposing the compensation structure within the photonic device according to the size and the position. (Column 7)
In regards to claim 19, Vermeulen teaches disposing the compensation structure within the photonic device comprises at least one of applying at least one compensation structure layer above a waveguide plane comprising the waveguide applying at least one additional compensation structure layer (232) below the waveguide plane; and applying at least one further compensation structure layer within the waveguide plane.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  References D and E both discuss compensating structures using heat to create a thermo-optic effect.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874